Citation Nr: 1721954	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  05-27 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence was received sufficient to reopen a claim of entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from December 1970 to November 1972 and served in the Army National Guard of Alabama, with active service from September 1990 to June 1991.  He died in December 2000.

The appellant, who is the Veteran's widow, appealed a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction of the case was subsequently transferred to the VA RO in St. Petersburg, Florida.

In February 2009 and April 2011, the Board remanded the appellant's case to the Agency of Original Jurisdiction (AOJ) for additional development.  In June 2013, she testified during a personal hearing at the RO before a decision review officer (DRO).  A transcript of the hearing is of record.  In January 2015, the Board remanded the appellant's case to the AOJ to comply with her request to testify during a hearing before a Veterans Law Judge.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

As noted above, in January 2015, the Board remanded the appellant's case to the AOJ to comply with her request to testify during a hearing before a Veterans Law Judge at the RO (Board hearing) or conducted by videoconference.  She was scheduled for a Board hearing on January 25, 2017.  On January 11, 2017, the appellant's representative reported that she was unable to travel due to health reasons and requested that the hearing be rescheduled.  The appellant has not had the requested hearing before a Veterans Law Judge.  The appellant has a right to the hearing.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.700 (2016).

Accordingly, the case is REMANDED for the following action:

Provide the appellant an opportunity for a hearing at the RO before a Veterans Law Judge (or conducted by videoconference, if she prefers).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




